Citation Nr: 1626940	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating for degenerative arthritis of the lumbosacral spine in excess of ten percent prior to April 10, 2010, and in excess of 20 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of ten percent disabling for left lower extremity decreased sensation and strength, secondary to service-connected degenerative arthritis of the lumbosacral spine. 

3.  Entitlement to an initial rating for left lower extremity sciatic neuropathy, secondary to service connected degenerative arthritis of the lumbosacral spine in excess of ten percent disabling, prior to January 5, 2012, and in excess of 40 percent disabling thereafter.  

4.  Entitlement to an initial rating for right lower extremity sciatic neuropathy, secondary to service connected degenerative arthritis of the lumbosacral spine in excess of ten percent disabling, prior to January 5, 2012, and in excess of 40 percent disabling thereafter.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1965 and October 1965 to January 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that increased rating for degenerative arthritis, lumbar spine from non-compensable to ten percent disabling, effective October 17, 2006.  In a January 2011 rating decision, that rating was increased to the current level of 20 percent, effective April 10, 2010.  

During the course of the appeal, several separate ratings have been assigned for associated neurological manifestations.  In a January 2011 rating decision, the RO granted service connection and assigned a 10 percent rating for decreased sensation and strength of the left lower extremity.  In a December 2012 rating decision, the Appeals Management Center (AMC) granted service connection and assigned separate 10 percent ratings for bilateral lower extremity sciatic neuropathy, effective from October 17, 2006.  Those ratings were increased to 20 percent and then 40 percent, effective January 5, 2012.  See December 2012 and November 2014 rating decisions.  

The Veteran did not file any document with VA expressing disagreement with the January 2011 or December 2012 rating decisions.  However, the now service-connected decreased sensation and strength of the left lower extremity and bilateral lower extremity sciatic nerve neuropathy are both secondary to the service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service connected lumbar spine disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the lumbar spine disability.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings in the January 2011 and December 2012 decisions could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board are as shown on the title page. 

This appeal was previously before the Board in July 2014.  The appeal was remanded for additional development.  However, as discussed below the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in January 2011 the Veteran was awarded service connection for decreased sensation and strength of the left lower extremity secondary to his lumbar spine disability and rated under 38 C.F.R. § 4.124a Diagnostic Code (Code) 8721.  Code 8721 rates the external popliteal nerve and considers paralysis of the Veteran's foot.  The initial rating was based on incomplete paralysis of foot movements which is mild. 

The December 2012 rating decision granted service connection for bilateral lower extremity sciatic nerve neuropathy and assigned separate ratings under 38 C.F.R. § 4.124a Code 8620, which rates the sciatic nerve.  The Veteran was awarded service connection on the basis of a January 2012 VA examination, which found that the Veteran had bilateral lower extremity radiculopathy, which was etiologically related to his lumbar spine disability.  The Veteran was provided an initial ten percent rating for incomplete paralysis which was eventually increased to 40 percent.  See November 2014 rating decision.  The November 2014 granted the increase on the basis of the January 2012 VA examination, which showed the Veteran had decreased muscle strength in his great toe extension bilaterally.  

A November 2014 administrative decision noted that the rating for decreased sensation and strength of the left lower extremity, secondary to his service connected lumbar spine disability, may constitute pyramiding in violation of 38 C.F.R. § 4.14.  However, it appears no adjudicative action has been taken since the November 2014 administrative decision, and therefore, clarification is needed.  The ratings are assigned under two distinct diagnostic codes which consider different symptomatology.  It is unclear whether the application of the codes is in error or the medical evidence supports the separate ratings.  Specifically, the rating for bilateral lower extremity sciatic nerve neuropathy seems to consider the Veteran's muscle strength in his foot when assigning a rating, which may be duplicative of the Veteran's rating for decreased sensation and strength of the left lower extremity which also considers his foot movements.  

Therefore, the claims must be remanded for RO clarification on whether the Veteran's ratings for service connected decreased sensation and strength of the left lower extremity is in compliance with 38 C.F.R. § 4.14.  

Additionally, the appeal must be remanded in order to obtain an additional VA examination.  The July 2014 Board remand requested a VA examination and specifically requested an opinion as to the Veteran's additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  

In response to the July 2014 Board remand the Veteran was provided with a September 2014 VA examination.  The Veteran reported chronic low back pain with radiation to legs and weekly flare ups, which occurred when sitting, walking, and when getting out of bed.  The examiner concluded "While it is true that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time, it would be purely speculative to state exactly what degree of additional [range of motion] loss would be due to pain on use or during flare-ups."  The Board finds this opinion inadequate as the VA examiner failed to state why it requires speculation to address additional loss of range of motion due to pain on use during flare ups, nor does the examiner state what evidence would help determine with more certainty what degree of additional range of motion loss would occur.  

Moreover, the Veteran's representative submitted a May 2016 appellant's post remand brief stating that the September 2014 VA examination is inadequate.  The representative indicated that the Veteran's lumbar spine disability had worsened and the September 2014 examination was therefore "too old to adequately evaluate the disability."  Although the mere passage of time does not require a new examination, the Board finds the concerns over the possible duplicative rating of symptoms in this case supports the need for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Therefore, the appeal must be remanded in order to obtain a new VA examination which provides an adequate opinion as to the Veteran's additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination and clarifies all neurological symptomatology. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to clarify the November 2014 administrative decision, to include a determination of whether the ratings for the Veteran's service connected decreased sensation and strength of the left lower extremity and service connected bilateral lower extremity sciatic neuropathy is in violation of 38 C.F.R. § 4.14.  

2.  After completion of the above schedule the Veteran for an appropriate VA examination to determine the severity of his service connected lumbar spine disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.
 
The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  All neurological manifestations must be specifically identified.

The examiner should specifically provide an opinion as to any additional limitation of motion during flare ups, on repeated use, or as a result of weakened movement, excess fatigability, and incoordination.  

The examiner should include a complete rationale for the findings and opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

